106 F.3d 391
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glennis McCRAY, Plaintiff--Appellant,v.Shirley S. CHATER, Commissioner of Social Security,Defendant--Appellee.
No. 96-2194.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Jan. 29, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert E. Payne, District Judge.  (CA-95-235-3)
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
Glennis McCray, Appellant Pro Se.
Debra Jean Prillaman, Assistant United States Attorney, Richmond, Virginia;  George Davidson, SOCIAL SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.
PER CURIAM:


1
Appellant appeals the district court's order dismissing the action for lack of jurisdiction.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  McCray v. Chater, No. CA-95-235-3 (E.D.Va. July 2, 1996).  We deny Appellant's motion to expedite the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED